Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on October 13, 2021, the following has occurred: claim(s) 1, 5, 7, 10, and 14 have been amended and claim(s) 21-22 have been added. Now, claim(s) 1-3, 5-7, and 9-22 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7, 9-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (U.S. Patent Pre-Grant Publication No. 2011/0105854) in view of Simon et al. (U.S. Patent Pre­ Grant Publication No. 2015/0347705).
As per independent claim 6, Kiani discloses one or more non-transitory computer storage media having computer-executable instructions embodied thereon that, when executed, facilitate a method of time data analysis, the method comprising: receiving a plurality of device identifiers, signal strengths (See Paragraphs [0229]-[0230]: Detection logic determines the detected signal 
While Kiani discloses the computer storage media as described above, Kiani may not explicitly teach retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time for each appointment of each patient of the plurality of patients; tuning a predictive model by supplying the predictive model the clinician location data, the appointment data, and the patient data corresponding to input variables in the predictive model, the predictive model comprising a plurality of discrete events representative of a clinical appointment including at least one event with a duration variably dependent on patient data; and in response to receiving the clinic appointment request, generating an expected duration for each of the plurality of discrete events utilizing a set of patient data associated with the particular patient as input variables for the tuned predictive model identify one or more recommended appointment times and durations, wherein the set of patient data correspond to the input variables of the predictive model.
Simon teaches a computer storage media for teach retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time for each appointment of each patient of the plurality of patients (See Paragraphs [0280]-[0281]: The practice health assessment module may process the data from the standardized format audit log data to determine the details of each patient’s visit to a practice, examples of the details may include the patient arrival, the patient’s room, when the patient was seen by the provider, and the time spent by the provider with the patient at a particular occurrence which can be used to calculate representative metrics, which the Examiner is interpreting to encompass the claimed portion.); tuning a predictive model by supplying the predictive model the clinician location data, the appointment data, and the receiving a clinic appointment request for a particular patient (See Paragraph [0107]: A first event for the patient will result in a creation of a new appointment.); in response to receiving the clinic appointment request, generating an expected duration for each of the plurality of discrete events utilizing a set of patient data associated with the particular patient as input variables for the tuned predictive model identify one or more recommended appointment times and durations, wherein the set of patient data correspond to the input variables of the predictive model (See Paragraphs [0283]-[02285]: The calculation of dense charting time may be performed separately on events associated with different groups such as support staff, providers, and others, proceeding through the time ordered events associated with a patient and the group of interest the process may begin with identifying whether the vent is the first event associated with a patient or whether there is a preceding event, for subsequent events the duration of time between the previous event’s stop timestamp and current event’s start time stamp is calculated, which the Examiner is interpreting the identification of the duration of time between events when concerned with a patient to encompass the claimed portion.); and generating a clinic appointment for the particular patient with a duration based on the generated expected duration of the at least 
As per claim 7, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani further teaches wherein determining a total amount of time the set of patients and the set of clinicians were colocated comprises: determining a clinician location for each clinician of the set of clinicians at a plurality of time points (See Paragraph [0221]: Inputs to the database can include the clinician ID, the strength of the signal from the clinician's token, the estimated 
As per claim 9, Kiani/Simon teaches the computer storage media of claims 6-7 as described above. Kiani further teaches wherein determining the patient location further comprises: based on the patient roomed time, the patient check-out time, and the patient room assignment determining that the patient was located at the location corresponding to the room assignment for the time points between the patient roomed time and the patient check-out time (See Paragraph [0079]: Context information can include a patient name, a patient's unique hospital identification number, patient location, an identification number for a network interface module, time stamps for events occurring in the physiological monitoring system.).
While Kiani discloses a computer storage media that is able to cause one or more processors to perform the operation of determining that the patient was located at a particular location, Kiani may not explicitly teach retrieving appointment data associated with the patient, 
Simon teaches a computer storage media for retrieving appointment data associated with the patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time (See Paragraphs [0280]-[0281]: The practice health assessment module may process the data from the standardized format audit log data to determine the details of each patient’s visit to a practice, examples of the details may include the patient arrival, the patient’s room, when the patient was seen by the provider, and the time spent by the provider with the patient at a particular occurrence which can be used to calculate representative metrics, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include retrieving appointment data associated with the patient, the appointment data comprising patient check-in time, patient room assignment, patient roomed time, and patient check-out time  as taught by Simon to be combined with the computer storage media of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 10, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani further teaches wherein the time data further comprises: a first amount of time the set of clinicians accessed an electronic medical record associated with a patient of the set of patients (See Paragraph [0146]: the multi-patient management system (MMS) can store physiological information obtained from the patient monitors in a round-robin database (See Paragraph [0150]: the MMS can interact with an electronic medical record system.).) while colocated with the patient (See Paragraph [0167]: The journal management module can identify 
As per claim 11, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach wherein the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment.
Simon teaches a computer storage media wherein the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment (See Paragraph [0296]: The query generation module integrates newly received patient data into existing patient records on the basis of rules to match patients/members based attributes such as name, date of birth, gender, address, etc., which the Examiner is interpreting the use of this module with the practice health assessment module to encompass an indication of the patient’s  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment as taught by Simon to be combined with the computer storage media of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 12, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach wherein utilizing the tuned predicative model comprises: receiving a set of available appointment durations or a set of available appointment slots; receiving patient data for the particular patient corresponding to the input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs.
Simon teaches a computer storage media wherein utilizing the tuned predicative model comprises: receiving a set of available appointment durations or a set of available appointment slots (See Paragraph [0290]: One or more appointments can be shown in a given time period and taken appointments are shown as rectangles to identify an individual event, which the Examiner is interpreting to encompass the claimed portion as the available appointment durations can be identified by a lack of a rectangle.); receiving patient data for the particular patient corresponding to the input variables of the predictive model (See Paragraph [0296]: The query generation module integrates newly received patient data into existing patient records on the at the time of the effective filing date to include the tuned predicative model comprises: receiving a set of available appointment durations or a set of available appointment slots; receiving patient data for the particular patient corresponding to the input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs as taught by Simon to be combined with the computer storage media of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 13, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach wherein the new appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient.
Simon discloses a computer readable media for facilitating the management and optimization of patient and visitor experience wherein the new appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient (See Paragraph [0283]: the new created appointment is associated with the patient.). It would have been obvious to one 
As per claim 14, Kiani/Simon teaches the computer storage media of claim 6 as described above. Kiani may not explicitly teach may not explicitly teach wherein the input variables are determined by identifying Markov relationships between patient data and variations in patient appointments, variations in the duration of clinician-patient colocation, or variations in scheduled duration and actual duration.
Simon discloses a computer readable media for facilitating the management and optimization of patient and visitor experience wherein the input variables are determined by identifying Markov relationships between patient data and variations in patient appointments, variations in the duration of clinician-patient colocation, or variations in scheduled duration and actual duration (See Paragraph [0290]: rows may represent interactions associated with a patient visit including scheduled appointment times and actual appointment from check-in to check-out, which the Examiner is interpreting to encompass identifying Markov relationships between patient data and duration variations in patient appointments.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include that identification of variations of appointment durations of Simon to be further the use of the predictive model of the computer storage media of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per independent claim 15, Kiani discloses a computer implemented method for using broadcast identifiers to predictively generate optimized scheduling, the method comprising: 
While Kiani discloses the method as described above, Kiani may not explicitly teach determining, for each per-device set of data, a location of the device associated with the device identifier at each time stamp based on the signal strengths and the wireless receiver identifiers, thereby generating an enhanced per-device set of data; retrieving appointment data associated with a plurality of patients, the appointment data comprising patient check-in times, patient room assignments, patient roomed times, and patient check-out times; based on the patient roomed times, the patient check-out times, and the patient room assignments associating each patient of the plurality of patients a patient location and with the health care clinician that corresponds to the device identifier colocated during time points between the patient roomed time and the patient check-out time; and training a predictive model by providing the clinician locations, patient location, and patient data as training inputs to the predictive model, the predictive model comprising a plurality of discrete events representative of a clinical appointment including at least one event with a duration variably dependent on patient data, wherein a trained predictive model generates appointment durations and appointment slots as output; and scheduling the appointment for an appointment duration-determined by the trained predictive mode.
Simon teaches a method for determining, for each per-device set of data, a location of the device associated with the device identifier at each time stamp based on the signal strengths and the wireless receiver identifiers, thereby generating an enhanced per-device set of data (See Paragraph [0288]: The metadata in the audit logs such as workstation ID, IP Address, username, and the like may facilitate near real-time tracking of patient location throughout the clinic, which the Examiner is interpreting the metadata that is collected to encompass the claimed portion as the device’s metadata is able to identify the location of patients throughout the clinic.); retrieving appointment data associated with a plurality of patients, the appointment data comprising patient 
As per claim 16, Kiani/Simon teaches the method of claim 15 as described above. Kiani further teaches the method further comprising receiving time data for the set of patients associated with the health care providers (See Paragraph [0397]: medical intervention data can include an automated estimation of whether or not a medical intervention for a given patient has taken place, which includes length of time that a clinician spent with the patient.), wherein the time data represents the health care providers active time within the EHR of each patient of the set of patients (See Paragraph [0222]: the length of time the clinician token has been present in the detection area where the clinician can access the locally stored database on the patient monitoring device.); identifying, based on the location information and the time data, a first subset of the time data and a second subset of the time data, (See Paragraph [0085]: the server stores data concerning user interactions with the system and system performance metrics, this server is used similar to a "black box" to save user interaction.) the first set of time data representing the health care providers active time within the EHR and not in presence of the patient (See Paragraph [0126]: an external interface subsystem provides interfaces to bedside devices and external systems such as electronic medical records, which the Examiner is interpreting to encompass the health provider accessing the EHR when not in the patient's presence and the server storing user interactions to encompass recording active time in the EHR.), the second set of time data representing the health care providers active time within the EHR and within the presence of the patient (See Paragraph [0126]: An external interface subsystem provides interfaces to bedside devices and external systems such as electronic medical records, which the Examiner is interpreting to encompass the health provider accessing the EHR 
While Kiani discloses the method identifying the location and use of the EMR to access databases at differing times, Kiani may not explicitly teach wherein training the predictive model further utilizes the first subset of time data as input for the model.
Simon teaches a method wherein training the predictive model further utilizes the first subset of time data as input for the model (See Paragraph [0267]: The client extraction module can extract data from a certain time frame, which the Examiner is interpreting the ability to extract information from a select time frame to encompass utilizing the first subset of time data as input for the model when combined with Kiani and the model of Simon.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include training the predictive model further utilizes the first subset of time data as input for the model as taught by Simon to be combined with the computer storage media of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 17, Kiani/Bullington teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein scheduling the appointment comprises: accessing a set of available appointment durations or a set of available appointment slots; accessing patient data for the particular patient corresponding to input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs.
Simon teaches a method wherein scheduling the appointment comprises: accessing a set of available appointment durations or a set of available appointment slots (See Paragraph [0290]: One or more appointments can be shown in a given time period and taken appointments are at the time of the effective filing date to include scheduling the appointment comprises: accessing a set of available appointment durations or a set of available appointment slots; accessing patient data for the particular patient corresponding to input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs as taught by Simon to be combined with the method of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 18, Kiani/Simon teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein the appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient.
Simon teaches a method wherein the appointment request comprises a preferred time, a reason for the appointment, or the identity of the patient (See Paragraph [0283]: the new created appointment is associated with the patient.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include that the appointment is associated with a patient of Simon to further the specific patient data of the method of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 20, Kiani/Simon teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein the patient data for training the predictive model comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment.
Simon teaches a method wherein the patient data for training the predictive model comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment (See Paragraph [0296]: The query generation module integrates newly received patient data into existing patient  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the input variables in the predictive model further comprise at least one of: an appointment type; a scheduled appointment duration; a reason for visit; a medication history; a clinician identifier or name; an indication of the patient's gender; a weight associated with the patient; a numerical indication of patient reported active problems; an indication of emergency room or urgent care visits; an indication of the patient's primary language; or a representation of a chronologic position of the appointment as taught by Simon to be combined with the method of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 21, -- Kiani/Simon teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein determining the appointment for the appointment duration by the trained predictive model comprises: receiving a set of available appointment durations or a set of available appointment slots; receiving patient data for the particular patient corresponding to the input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs.
Simon teaches a method wherein determining the appointment for the appointment duration by the trained predictive model comprises: receiving a set of available appointment durations or a set of available appointment slots (See Paragraph [0290]: One or more appointments can be shown in a given time period and taken appointments are shown as rectangles to identify an individual event, which the Examiner is interpreting to encompass the at the time of the effective filing date to include determining the appointment for the appointment duration by the trained predictive model comprises: receiving a set of available appointment durations or a set of available appointment slots; receiving patient data for the particular patient corresponding to the input variables of the predictive model; and providing the predictive model the set of available appointment durations or the set of available appointment slots, and the patient data for the particular patient as inputs as taught by Simon to be combined with the method of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
As per claim 22, Kiani/Simon teaches the method of claim 15 as described above. Kiani may not explicitly teach wherein the training inputs are determined by identifying Markov 
Simon discloses a method wherein the training inputs are determined by identifying Markov relationships between patient data and variations in patient appointments, variations in the duration of clinician-patient colocation, or variations in scheduled duration and actual duration (See Paragraph [0290]: rows may represent interactions associated with a patient visit including scheduled appointment times and actual appointment from check-in to check-out, which the Examiner is interpreting to encompass identifying Markov relationships between patient data and duration variations in patient appointments.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include that identification of variations of appointment durations of Simon to be further the use of the predictive model of the method of Kiani with the motivation of improving data extraction (See Background of Simon in Paragraph [0007]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (U.S. Patent Pre-Grant Publication No. 2011/0105854) in view of Simon et al. (U.S. Patent Pre­ Grant Publication No. 2015/0347705) in further view of Amarasingham et al. (U.S. Patent Pre-Grant Publication No. 2015/0213217).
As per claim 19, Kiani/Simon teaches the method of claim 15 as described above. Kiani/Simon may not explicitly teach wherein the predictive model is a discrete event simulation model.
Amarasingham further teaches wherein the predictive model is a discrete event simulation model (See Paragraphs [0064] and [0097]: the predictive model can be scaled to other systems through artificial intelligence model tuning process and real-time data used to run the .

Allowable Subject Matter
Claims 1-3 and 5 are allowed. The following is an examiner’s statement of reasons for allowance: The primary reasons that 1-3 and 5 distinguish over the prior art is the inclusion of the combination of limitations of accessing patient data of the patient to be utilized in generating an available clinic appointment window when combined with receiving a device identifier communicated by a wireless communication device to determine a signal strength, and generate a time stamp associated with the receipt of the device identifier with the additional step of determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set. The closest prior art (Kiani, Simon, Amarasingham) describes medical patient monitoring devices that have the capacity of detecting the physical proximity of a clinician which can allow to perform a first selected action when the presence of a clinician is detected in a first detection area, and similarly for a second selected action, combined with modules for data extraction and scheduling for patients based on available time slots and identifying the location of patients, employees, and resources, and combined with a holistic hospital patient care and management system to receive and store patient data including clinical and non-clinical data with the ability to detect presence of physicians to enable real-time tracking and location. However, the prior art does not describe the particular step of determining a smoothed signal strength for the device identifier based on the signal strengths received by each wireless receiver of the set.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In the Remarks filed on October 13, 2021, the Applicant argues that the newly amended and/or added claims overcome the Claim Objection(s) and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the Claim Objection(s). However, the Examiner disagrees that the newly added and amended claims completely overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Kiani and Bullington would be non-functional as recited by claim 1, Applicant submits that the combination of the alleged features from Bullington with the alleged teachings of the other references would render the result explicitly unable to perform each and every feature of at least claim 1, and the modification of Kiani with Bullington would frustrate the purpose of Kiani that monitors patient medical information. Thus, one skilled in the art would not combine the cited references (Claims 6 and 15 recite features similar to those of amended claim 1); and (2) Applicant respectfully notes that Simon does not cure the deficiencies of Kiani and Bullington because it does not disclose at least the limitations discussed above, and Amarasingham does not cure the deficiencies of Kiani and Bullington because it cannot overcome the explicit teachings of Bullington.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has examined the newly amended claims in reference to independent claim 1 and the dependent claims of claim 1 to be allowable subject matter. Claims 1-3 and 5 have been allowed as the claims distinguish over the prior art is the inclusion of the combination of limitations of accessing patient data of the patient to be utilized in generating an available clinic appointment window when combined with receiving a device identifier communicated by a wireless communication device to determine a signal strength, and generate a time stamp associated with 
In response to argument (2), the Examiner disagrees with the Applicant. The Examiner has withdrawn Bullington from the current 35 U.S.C. 103 rejection(s) due to the Applicant’s arguments related to Bullington. The Examiner has organized the 35 U.S.C. 103 rejection(s) to utilize Simon as the secondary reference and to be combined with Kiani to reject the claims as recited above. The claims of 6-7 and 9-22 are rejected as described above and the 35 U.S.C. 103 rejection(s) stand in reference to these claims.

Conclusion
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure. James et al. (U.S. Patent Pre-Grant Publication No. 2009/0076346), describes patient monitoring for patient tracking by a physician, Patel et al. (U.S. Patent Pre-Grant Publication No. 2016/0249174), describes determining user location and feature extraction can be utilized for processing, and Ng et al. ("Capturing and Analyzing Pervasive Data for SmartHealth"), describes location tracking, vital signs, and well-being data acquisition and analysis.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626